DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to a species non-elected without traverse.  Accordingly, claim 17 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17. (Cancelled).
Allowable Subject Matter
Claims 1, 3-5, 9-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 9-16, and 18-19 are allowable over the cited prior art references for the reason stated in pp. 9-11 in Applicant’s Arguments/Remarks filed 1/5/2022. In particular, the closest prior art, Jarrett (EP 2883973) in view of Wang (Wang, Lawrence K., et al. Handbook of Advanced Industrial and Hazardous Wastes Treatment. Taylor & Francis, 2010, pp. 198-199.), fails to disclose or fairly suggest wherein the alloy has a recrystallized grain structure in an extruded section, as required by the currently amended independent claim 1. In contrast, Jarrett teaches away from a recrystallized grain structure, stating that even a partially recrystallized structure leads to a significant drop in mechanical properties (see [0004], [0007]-[0008], [0015], [0034]). Thus, one of ordinary skill in the art would not have arrived . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734